Citation Nr: 0736738	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-03 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from October 1986 to July 
1990.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2002 by the 
Department of Veterans Affairs (VA) Milwaukee, Wisconsin, 
Regional Office (RO).

The veteran testified before the undersigned at a hearing at 
the RO in April 2007 (i.e. a Travel Board hearing).  


FINDING OF FACT

A cervical spine disorder was not incurred in service and is 
not otherwise causally related to service.  


CONCLUSION OF LAW

The criteria for service connection for a cervical spine 
disability have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In January 2002 and May 2005, the agency of original 
jurisdiction (AOJ) sent a letter to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and in March 2006, the AOJ provided the notice 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although complete notice was not provided until 
after the initial adjudication, the claim was subsequently 
readjudicated in August 2006, no prejudice has been alleged, 
and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  VA has also done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records and Social 
Security Administration records and providing a personal 
hearing.

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

Service medical records report that the veteran fell from a 
pole during Basic Training in 1986.  Subsequent treatment 
records do not report any complaints of or treatment for 
cervical spine pain or any other cervical spine disorder, 
however, and all the treatment records that report complaints 
of a "back" disorder specify that it is the low back being 
treated.  The "Recommendation for Medical Evaluation Board" 
and August 1990 VA examination record also only reports 
complaints of and  treatment for lower back pain, rather than 
general or upper back pain.  

Post-service VA medical records indicate that the veteran 
sought treatment for symptoms including upper back pain after 
falling at work in October 1991, and an October 1991 VA  
treatment record reports the veteran's history of not having 
upper back pain prior to the accident (only low back pain 
with thoracic components prior to 1991 accident).  See also 
September 1993 VA treatment record (history of upper thoracic 
pain since 1991 accident).  Physical examination revealed 
that the veteran could not forward tilt or side-bend the 
cervical spine without pain in the cervical or thoracic 
spine, and the veteran was assessed with dysfunction in the 
entire spine including cervical areas and "[rule out] 
herniated nucleus pulposus".  See October 1991 VA and 
Physical Therapy Orthopaedic Specialists Inc. records.  
February 1992 magnetic resonance imaging (MRI) and x-ray 
records indicated normal findings for the cervical spine.  
See February 1992 VA medical records.  

Subsequent medical records report ongoing complaints of 
cervical spine pain, and additional trauma to the head and 
neck in August 1994 and February 1997.  See August 1994 
Family Court record; February 1997 VA treatment record.  An 
October 2001 electromyograph (EMG)/ nerve conduction velocity 
(NCV) record indicated that the veteran had a mild chronic 
right C8 radiculopathy and a mild axonal polyneuropathy.  See 
October 2001 Affinity Medical Group record.  A December 2001 
MRI record indicated that the cervical spine was essentially 
negative for deformity except for a "slight reversal of the 
normal cervical lordosis in the upper cervical region, which 
[might] be positional."  See December 2001 Mercy Medical 
Center record.  

Service connection is not warranted for the veteran's 
cervical spine disorder.  During the April 2007 Travel Board 
hearing the veteran testified that she hurt her neck after 
the 1986 fall, but that her right knee and low back were 
primarily treated (and documented) because the injuries 
sustained to those areas were worse than her neck.  

Although the veteran has reported that her cervical spine 
disorder began in service after the 1986 fall, the service 
medical records do not indicate any cervical spine problems, 
and the first complaint (and history) of cervical spine pain 
does not occur until after the post-service accident in 1991.  
The veteran, as a layperson, is not competent to comment on 
the presence or etiology of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492.  In this case, there is no 
competent medical evidence that the veteran's cervical spine 
disorder is related to service; consequently, service 
connection must be denied.  


ORDER

Service connection for a cervical spine disorder is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


